Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 1 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 2 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 3 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 4 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 5 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 6 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 7 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 8 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 9 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 10 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 11 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 12 of 13
Case 20-01022 Doc 12-6 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 6 - (A) Loan
  Agreement dated July 31 2013 among Debtor Susan Hoffman a Page 13 of 13
